DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/5/20, 3/24/21 and 8/3/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claims 1, 9 and 10, as written, it is unclear if there are three components (operation history, state information and a print result image) used as teaching data and at least one must be used.  In the alternative, if there are two components (operation history and state information) of which at least one must be used as teaching data along with the claimed a print result image.  For examination purposes, if one of the components is taught, then the limitation is met.

With regard to claim 7, the examiner believes that “a different between” should be “the difference between.”
	With regard to claim 8, as written, it is unclear if there are three components (continuous operation time of the printer, temperature history, and ambient temperature) of the printer information used as teaching data and at least one must be used.  This is the same ambiguity as discussed in claim 1.  Please clarify.  For examination purposes, if one of the components is taught, then the limitation is met.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 6167948 B2 to Kusakai.
With regard to Claim 1,  as best understood, Kusakai teaches (fig. 7) a failure time estimation device comprising:
a memory (ROM) configured to store a machine-learned model (33) obtained by performing machine learning using teaching data associating printer information including at least one of operation history of a printer (Description of Embodiments), 
a controller (CPU) configured to obtain the printer information and estimate the failure time of the printer using the obtained printer information and the machine-learned model (Description of Embodiments).
With regard to Claim 5,  Kusakai teaches wherein when a difference between a current time and the estimated failure time becomes less than a threshold value, the controller gives notification related to the failure time.
With regard to Claim 7,  Kusakai teaches wherein the printer information includes maintenance failure information indicated by a different between a number of maintenance executions and a number of resolving discharge failures after maintenance execution.
	With regard to Claim 8,  Kusakai teaches wherein the printer information includes at least one of continuous operation time of the printer, temperature history of the printer, and ambient temperature history of the printer.
	With regard to Claim 9, Kanokawa teaches a machine learning device (33) comprising:
a controller (CPU) configured to obtain teaching data associating printer information including at least one of operation history of a printer, state information indicating a current state, and a print result image indicating a print result with failure time of the printer and to perform machine learning on a model receiving input of the printer information and outputting the failure time based on the teaching data (Description of Embodiments).
Claim 10, Kanokawa teaches a failure time estimation method comprising:
storing a machine-learned model obtained by performing machine learning using teaching data associating printer information including at least one of operation history of a printer (10), state information indicating a current state, and a print result image indicating a print result with failure time of the printer (Description of Embodiments); and 
obtaining the printer information and determining the failure time of the printer using the obtained printer information and the machine-learned model (Description of Embodiments).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kanokawa as modified by JP 2011206729A to Hashimoto.
With regard to Claim 2, as best understood, Kusakai teaches the claimed invention except for wherein the print result image is an image indicating a print result of a predetermined pattern image, the operation history is history of operation traced back from printing of the pattern image, and the state information is information indicating a state of the printer at printing time of the pattern image.
However, Hashimoto teaches wherein the print result image is an image indicating a print result of a predetermined pattern image, (desired pattern) (Description of Embodiments) the operation history is history of operation traced back from printing of the pattern image, and the state information is information indicating a state of the printer at printing time of the pattern image.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Kanokawa with the teachings of Hashimoto to select (if necessary) an effective maintenace (Description of Embodiments).
With regard to Claim 3,  Kusakai teaches the claimed invention except for wherein the pattern image includes at least one of a pattern formed by a line and a pattern including a specified-size area filled with a specified color.
However, Hashimoto teaches wherein the pattern image includes at least one of a pattern formed by a line and a pattern including a specified-size area filled with a specified color (Description of Embodiments). It would have been obvious to one of 
With regard to Claim 4,  Kusakai teaches the claimed invention except for wherein the print result image is captured by a sensor disposed on a carriage having thereon a print head including a nozzle discharging ink onto a print medium.
However, Hashimoto teaches (fig. 1) wherein the print result image is captured by a sensor (8) disposed on a carriage (4) having thereon a print head (5) including a nozzle (6) discharging ink onto a print medium (W).  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Kanokawa with the teachings of Hashimoto to determine whether or not ink is normally ejected from each nozzle of the head (Description of Embodiments).
With regard to Claim 6, Kanokawa teaches the claimed invention except for wherein the printer information includes execution history of maintenance including at least one of flushing for discharging ink from a print head to resolve a discharge failure of ink and wiping for wiping a nozzle face of a print head.
However, Hashimoto teaches wherein the printer information includes execution history of maintenance including at least one of flushing for discharging ink from a print head to resolve a discharge failure of ink and wiping for wiping a nozzle face of a print head (Description of Embodiments).  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Kanokawa with the teachings of Hashimoto to prevent premature replacement of a defective inkjet head (Description of Embodiments).
Examiner Note
The examiner cites particular columns and lines (and/or paragraph) numbers in the references as applied to the claims above for the convenience of the applicant. The specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim.  Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20160116377 A1 discloses a failure prediction apparatus includes an acquisition unit that acquires, from plural apparatuses to be monitored, state feature amount groups, a classification unit that classifies the plural apparatuses to be monitored for each degree of separation between a reference space which is defined by the plural state feature amount groups acquired by the acquisition unit and the state feature amount group of each of the plural apparatuses to be monitored, and a calculation unit that specifies a class which is classified by the classification unit and corresponds to the degree of separation between the reference space and the state feature amount group of an apparatus to be monitored and subjected to a failure prediction process among the plural apparatuses to be monitored, and calculates a probability of a failure occurring in the apparatus to be monitored and subjected to the failure prediction process.
 a failure prediction device, a failure prediction system, and a program.
JP 2015174256 A discloses a prediction model capable of accurately predicting generation of a fault in a device to be monitored. SOLUTION: Learning data adjustment means 32 sets a fault symptom period which is the period dated back based on a generation point of time of a fault and in which a symptom of the fault is predicted to appear for every case of the fault, on the basis of data on a use situation of an image forming apparatus and a collection point of time of the data, classifies operation data on the image forming apparatus into fault symptom period data or non-fault symptom period data by whether or not the collection point of time of the data belongs to the fault symptom period, fault predictor learning means 33 performs learning by using the operation data classified into the fault symptom period data or the non-fault symptom period data by the learning data adjustment means 32, and generates a fault predictor (prediction model of the fault).
US-7243045-B2 A discloses a failure diagnosis method diagnoses failure occurring in an image forming apparatus. The failure causes defect in an image output from the image forming apparatus. The failure diagnosis method includes acquiring operation state signals indicating operation states during the image forming apparatus operating in different operation conditions, respectively; and analyzing the acquired operation state signals based on a failure probability model, which is obtained by modeling a cause of the failure occurring in the image forming apparatus with using probabilities, to execute 
US-20200053234-A1 discloses a machine learning system includes a sensor configured to sense an object which is present in front of an information processing apparatus, a machine learning model configured to input time-series sensed values output from the sensor and to estimate whether a user who uses the image processing apparatus is present, a user interface configured to receive an operation performed by a user, and a learning unit configured to cause the machine learning model to learn with use of training data including the time-series sensed values output from the sensor and labels that are based on presence and absence of an operation performed by a user and received by the user interface.
Machine Learning Predictive Maintenance of Data in the Wild discloses real-word experiences in forecasting machine downtime based on real-time predictions of imminent failures. Predictions are based on the use of a machine learning classification algorithm trained on historical machine data. This is constrained by the available sensor equipment. We report on our recent collaborative work with a machine builder of premium printing equipment for purposes of predictive maintenance. We describe our data analytics approach with a view towards processing unstructured data, show initial results, discuss issues and lessons learnt (abstract).

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/           Primary Examiner, Art Unit 2853